UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-23195 TIER TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 94-3145844 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11130 Sunrise Valley Drive, Suite 300 Reston, Virginia 20191 (Address of principal executive offices) (571) 382-1000 (Registrant's telephone number, including area code) Not applicable (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer," "accelerated filer," and "smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x At January 31, 2011 there were 16,596,621 shares of the Registrant's Common Stock outstanding. TIER TECHNOLOGIES, INC. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION 1 Item 1.Consolidated Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Comprehensive Loss 3 Consolidated Statements of Cash Flows 4 Consolidated Supplemental Cash Flow Information 5 Notes to Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3.Quantitative and Qualitative Disclosures about Market Risk 30 Item 4.Controls and Procedures 30 PART II.OTHER INFORMATION 31 Item 1A.Risk Factors 31 Item 6.Exhibits 38 SIGNATURE 39 EXHIBIT INDEX 40 Private Securities Litigation Reform Act Safe Harbor Statement Statements made in this report that are not historical facts are forward-looking statements that are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.These forward-looking statements relate to future events or Tier’s future financial and/or operating performance and generally can be identified as such because the context of the statement includes words such as “may,” “will,” “intends,” “plans,” “believes,” “anticipates,” “expects,” “estimates,” “shows,” “predicts,” “potential,” “continue,” or “opportunity,” the negative of these words or words of similar import.Tier undertakes no obligation to update any such forward-looking statements.Each of these statements is made as of the date hereof based only on current information and expectations that are inherently subject to change and involve a number of risks and uncertainties.Actual events or results may differ materially from those projected in any of such statements due to various factors, including, but not limited to: general economic conditions, which affect Tier’s financial results in all our markets, which we refer to as “verticals,” particularly federal, state and local income tax and property tax verticals;effectiveness and performance of our systems, payment processing platforms and operational infrastructure; our ability to grow EPS revenue while keeping costs relatively fixed; the potential loss of funding by clients, including due to government budget shortfalls or revisions to mandated statutes; the timing, initiation, completion, renewal, extension or early termination of client projects; our ability to realize revenues from our business development opportunities; the impact of governmental investigations or litigation; and unanticipated claims as a result of project performance, including due to the failure of software providers or subcontractors to satisfactorily complete engagements.For a discussion of these and other factors which may cause our actual events or results to differ from those projected, please refer to Item 1A. Risk Factors beginning on page 31of this report. i PART I.FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS TIER TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS (in thousands) December31, 2010 September30, 2010 (unaudited) ASSETS: Current assets: Cash and cash equivalents $ $ Investments in marketable securities Restricted investments — Accounts receivable, net Settlements receivable, net Prepaid expenses and other current assets Total current assets Property, equipment and software, net Goodwill Other intangible assets, net Restricted investments Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY: Current liabilities: Accounts payable $ $ Settlements payable Accrued compensation liabilities Accrued discount fees Other accrued liabilities Deferred income Total current liabilities Other liabilities: Deferred rent Other liabilities Total other liabilities Total liabilities Contingencies and commitments (Note 8) Shareholders’ equity: Preferred stock, no par value; authorized shares:4,579; no shares issued and outstanding — — Common stock and paid-in capital; shares authorized: 44,260; shares issued: 20,767 and 20,706; shares outstanding: 18,231 and 18,170 Treasury stock—at cost, 2,536 shares ) ) Accumulated other comprehensive loss — (1 ) Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Consolidated Financial Statements 1 TIER TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended December 31, (in thousands, except per share data) Revenues $ $ Costs and expenses: Direct costs General and administrative Selling and marketing Depreciation and amortization Total costs and expenses Loss from continuing operations before other income and income taxes ) ) Other income: Interest income, net 37 Gain on investments — 12 Total other income 37 Loss from continuing operations before income taxes ) ) Income tax provision 1 — Loss from continuing operations ) ) Gain (loss) from discontinued operations, net 2 ) Net loss $ ) $ ) Loss per share—Basic and diluted: From continuing operations $ ) $ ) From discontinued operations — — Loss per share—Basic and diluted $ ) $ ) Weighted average common shares used in computing: Basic and diluted loss per share See Notes to Consolidated Financial Statements 2 TIER TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) Three months ended December 31, (in thousands) Net loss $ ) $ ) Other comprehensive income, net of tax: Unrealized gain on investment in marketable securities 1 — Other comprehensive income 1 — Comprehensive loss $ ) $ ) See Notes to Consolidated Financial Statements 3 TIER TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three months ended December 31, (in thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Netloss $ ) $ ) Less: Gain (loss) from discontinued operations, net 2 ) Loss from continuing operations, net ) ) Non-cash items included in net loss: Depreciation and amortization Provision for doubtful accounts Deferred rent 26 Share-based compensation Capitalized software impairment loss — Gain on trading securities — ) Other — (4 ) Net effect of changes in assets and liabilities: Accounts and settlements receivable, net ) ) Prepaid expenses and other assets ) Accounts and settlements payable and accrued liabilities Income taxes receivable ) ) Deferred income ) ) Cash provided by operating activities from continuing operations Cash provided by (used in) operating activities from discontinued operations 2 ) Cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of available-for-sale securities ) ) Maturities of available-for-sale securities Sales of trading securities — Maturities of restricted investments — Purchase of equipment and software ) ) Additions to goodwill—ChoicePay acquisition ) ) Collection on note receivable — Cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from issuance of common stock — Purchase of company stock — ) Capital lease obligations and other financing arrangements (8
